Citation Nr: 1640567	
Decision Date: 10/13/16    Archive Date: 10/27/16

DOCKET NO.  13-19 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for arthritis of the right foot, to include as due to undiagnosed illness.

2.  Entitlement to service connection for arthritis of the left foot, to include as due to undiagnosed illness.

3.  Entitlement to service connection for osteoarthritis of the right hand, to include as due to undiagnosed illness

4.  Entitlement to service connection for osteoarthritis of the left hand, to include as due to undiagnosed illness.

5.  Entitlement to an initial rating in excess of 10 percent for right shoulder strain.

6.  Entitlement to an initial rating in excess of 10 percent for left lower extremity meralgia paresthetica.

7.  Entitlement to an initial rating in excess of 20 percent for lumbar disc disease.

8.  Entitlement to an initial rating in excess of 20 percent for left hand carpal tunnel syndrome.

9.  Entitlement to an initial compensable rating for gastroesophageal reflux disease (GERD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

E. Redman, Counsel


INTRODUCTION

The Veteran served on active duty from September 1991 to September 2011.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), Paperless Delivery of Veterans Benefits/Benefits Delivery at Discharge Unit in Salt Lake City, Utah.  Jurisdiction of the claim currently resides with the RO in Oakland, California.  

The April 2012 rating decision, in pertinent part, granted service connection for right shoulder strain and assigned a 10 percent rating effective October 1, 2011, lumbar spine strain and assigned a 10 percent rating effective October 1, 2011, left lower meralgia paresthetica and assigned a 10 percent rating, effective October 1, 2011, left carpal tunnel syndrome and assigned a noncompensable rating effective October 1, 2011, and GERD and assigned a noncompensable rating effective October 1, 2011.  The rating decision also denied service connection for osteoarthritis of the hands and feet.

In a May 2013 rating decision the RO granted an increased rating of 20 percent for left hand carpal tunnel syndrome, effective October 1, 2011.  In a December 2013 rating decision the RO granted an increased rating of 20 percent for lumbar disc disease, effective October 1, 2011.  As these are not the highest possible ratings for these disabilities, the appeals continue.  See AB v. Brown, 6 Vet. App. 35 (1993).

In June 2016 the Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing.  A transcript of that hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board notes that after the December 2013 supplemental statement of the case was issued, additional relevant VA treatment records, including a July 2015 VA peripheral nerves VA examination report, were added to the claims file.  No supplemental statement of the case was issued subsequently.  Thus, the most recent supplemental statement of the case was issued prior to the completion of all claim development action by the AOJ and therefore, the adjudication did not consider the additional VA treatment record and VA examination evidence.  Under 38 C.F.R. § 20.1304(c), the Veteran may waive his right to have any pertinent evidence submitted by him or his representative reviewed by the AOJ in the first instance.  However, the evidence is not evidence submitted by the Veteran or his representative.  Therefore, this VA treatment evidence must be considered by the AOJ in the first instance, and a remand is required in order to accomplish that.  38 C.F.R. §§ 19.37(b), 20.1304(c) (2015).

With respect to the Veteran's claims of entitlement to increased initial ratings for right shoulder strain and lumbar disc disease, VA provided the Veteran with VA examinations in June 2013 and August 2013.  In the recent case of Correia v. McDonald, 28 Vet. App. 158, 169-170 (2016), the United States Court of Appeals for Veterans Claims held that to be adequate a VA joints examination must include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing, and, if possible, with range of motion measurements of the opposite undamaged joint.  After review of the Veteran's VA examinations, the Board has determined that additional VA examinations are warranted in light of Correia.  The Board further notes that the Veteran testified that his lumbar disc disease symptoms have worsened since his last VA examination, as such, more contemporaneous findings are necessary.  VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  

With respect to the Veteran's claims of entitlement to service connection for osteoarthritis of the hands and feet, the Board notes that service treatment records dated in June 2011 reflect that the Veteran complained of pain and joint fatigue in the hands and great toes.  It was noted that the Veteran's symptoms were intermittent at first but have been constant over the past six months.  X-rays and laboratory findings were normal.  However, despite such normal X-rays, the examining physician felt that the Veteran's symptoms, joint distribution and exam findings were consistent with early osteoarthritis.  However, the diagnosis listed is arthralgias at multiple sites.  A February 2011 service treatment record notes the Veteran's complaints of pain in the toes and hands.  It was noted that the Veteran was to continue nonsteroidal anti-inflammatory medication.  The July 2011 separation examination report notes a history of osteoarthritis.  The Veteran reported foot trouble and swollen or painful joints, specifically indicating bilateral foot pain (great toes) and swollen and painful joints on hands and feet.  The examining physician noted "multiple arthralgias" and that the Veteran had been seen by a rheumatologist and was diagnosed with osteoarthritis.  

Post-service private and VA medical evidence continue to note arthralgias at multiple sites, but do not reflect a diagnosis of arthritis of the feet and/or hands.  For example, a September 2013 VA treatment record notes a diagnosis of arthralgias.  The examining VA physician indicated that he doubted it was inflammatory arthritis.  Acetaminophen and NSAIDS were recommended.  A January 2013 VA treatment record notes that the Veteran has a multitude of painful areas including the feet.  All X-rays and MRI scans do not reveal any structural abnormalities and the labs do not reveal any inflammatory conditions.  The report of an October 2011 VA examination reflects a diagnosis of polyarticular arthralgias with no evidence of any other diagnosis.  The Veteran complained of pain, aching and fatigue in his hands/fingers, and feet/toes.  There was no loss of motion or deformity.  X-rays were normal.  

At the hearing the Veteran testified that he served in Bahrain and the United Arab Emirates.  In this regard, the Board notes that service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active service in the Southwest Asia Theater of operations during the Persian Gulf War, or to a degree of 10 percent or more thereafter.  38 U.S.C.A. § 1117 (West 2014); 38 C.F.R. § 3.317 (2015).  Unlike service connection on a direct basis, the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 do not require competent medical nexus of a link between the qualifying chronic disability and military service.  Service connection is presumed unless there is affirmative evidence to the contrary.  38 C.F.R. § 3.317(c) (2015); Gutierrez v. Principi, 19 Vet. App. 1 (2004). 

The term "Persian Gulf Veteran" means a veteran who, during the Persian Gulf War, served on active military, naval, or air service in the Southwest Asia theater of operations, which includes Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  38 C.F.R. § 3.317(d) (2015).  For purposes of § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multi-symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A. § 1117(d) warrants a presumption of service connection. 38 C.F.R. § 3.317(a)(2) (2015).  An undiagnosed illness is defined as a condition that by history, physical examination, and laboratory tests cannot be attributed to a known clinical diagnosis.  Further, laypersons are competent to report objective signs of illness.  See Gutierrez, 19 Vet. App. 1.

While the Board acknowledges that neither the Veteran nor his representative has raised a claim of entitlement to service connection under the theory of undiagnosed illness, the Board finds that a remand to obtain the Veteran's service personnel records is necessary in this case to confirm the Veteran's status as a Persian Gulf War Veteran.  Importantly, the Veteran's DD-214 notes no foreign service, but does show more than 5 years of sea service; however, as previously noted, the Veteran testified before the undersigned that he served in Bahrain and the United Arab Emirates.  Therefore, on remand the Veteran's complete service personnel records should be obtained in order to determine the Veteran's status as a Persian Gulf War Veteran.  The Veteran should also be afforded a VA examination in connection with his service connection claims.  

The record reflects that the Veteran receives medical treatment through VA.  The most recent VA treatment records in the claims file are dated in September 2015.  As such, up-to-date VA treatment records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  The Veteran should also be asked to identify any outstanding private treatment records relevant to these claims.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of the Veteran's complete service personnel records, to specifically include all duty assignments and locations, and associate the records with the claims file.

2.  Ask the Veteran to identify all outstanding treatment records relevant to the claims on appeal.  All identified VA records should be added to the claims file, to include VA treatment records dating from September 2015 to the present.  All other properly identified records should also be obtained if the necessary authorization to obtain the records is provided by the Veteran.  If any records are not available, appropriate action should be taken (see 38 C.F.R. § 3.159(c)-(e)), to include notifying the Veteran of the unavailability of the records.  

3.  After records development is completed, provide the Veteran with a VA spine examination to determine the nature and severity of the Veteran's service-connected lumbar spine disability.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted. The rationale for all opinions should be provided. 

Range of motion testing should be undertaken for the thoracolumbar spine.  The examiner is to report the range of motion measurements in degrees.  Range of motion should be tested actively and passively, in weight bearing, and after repetitive use.  The examiner should consider whether there is likely to be additional range of motion loss due to any of the following: (1) during flare-ups; and, (2) as a result of pain, weakness, fatigability, or incoordination.  If so, the examiner is asked to describe the additional loss, in degrees, if possible. 

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so. 

4.  After records development is completed, provide the Veteran with a VA joints/shoulder examination to determine the nature and severity of the Veteran's service-connected right shoulder strain.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.  The rationale for all opinions should be provided. 

Range of motion testing should be undertaken for both shoulders.  The examiner is to report the range of motion measurements in degrees.  Range of motion should be tested actively and passively, in weight bearing, and after repetitive use.  The examiner should consider whether there is likely to be additional range of motion loss due to any of the following: (1) during flare-ups; and, (2) as a result of pain, weakness, fatigability, or incoordination.  If so, the examiner is asked to describe the additional loss, in degrees, if possible. 

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so. 

5.  After records development is completed, schedule the Veteran for a VA examination to determine the nature of any disability of the hands and feet and to obtain an opinion as to whether such is possibly related to service, to include the Veteran's service in the Persian Gulf.  The claim file should be made available to and be reviewed by the examiner in conjunction with the examination.  All necessary tests should be conducted and the results reported.

The examiner should elicit a full history from the Veteran and consider the lay statements of record.  It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.  

Following review of the claims file and examination of the Veteran, the examiner should list all diagnosed disabilities of the hands and feet.  

For each diagnosed disability, the examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the current disability arose during service or is otherwise related to service.  

If no disability of the hands or feet is diagnosed, the examiner should provide an opinion as to whether there are objective indications of chronic disability of the hands or feet, to include both signs in the medical sense of objective evidence perceptible to an examiner, and other, non-medical indicators that are capable of independent verification, that may be due to an undiagnosed illness or medically unexplained chronic multisymptom illness.  

A rationale for all opinions expressed should be provided.

6.  After the development requested is completed, readjudicate the claims on appeal.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and a reasonable period to respond, and then return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




